DETAILED ACTION
This action is in response to the applicant’s request for continued examination filed on 14 June 2021. Claims 1, 3-10 and 21-22 are pending and examined. Claims 9 and 21-22 are currently amended. Claims 2 is canceled. Claims 11-17 are withdrawn.  
Response to Amendment
The Amendment filed 14 June 2021 has been entered. Claims 1, 3-10 and 21-22 remain pending in the application. Regarding the Non-Final Office Action mailed on 15 March 2021, Applicant’s amendments to the Claims have overcome the claim objections and 35 U.S.C. 112(a) and 112(b) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 14 June 2021, with regard to the rejections of claim 1 under 35 USC 102 (a)(1) have been fully considered but they are not persuasive. 
Regarding applicant’s argument that “Tetsuka describes only the detecting members going from the power off state to the power on state. The detecting members of Tetsuka are not the wireless communication unit, but rather are non-contact detectors made of sensors and magnets. The alleged wireless communication unit of Tetsuka is never described as changing modes, let alone going from a rest mode to a ready mode. The alleged wireless communication unit is discussed in Tetsuka only in passing as an option for replacing the wire between components. Therefore, Tetsuka does not explicitly or inherently disclose a first signal configured to change a wireless control communication device from a rest mode to a ready mode.” the examiner respectfully disagrees. 
Tetsuka teaches the first operating member 34 is operated from rest position to a switching position (see at least col 8, lines 50-64), and responsive to this movement, a “power-on” signal is supplied to the detecting members to change the detecting members from a power-off state to a power-on state, i.e. from a rest state to a ready state (see at least col 7, lines 30-45, col 8, lines 50-64). Tetsuka further teaches “the first and second detecting members 61 and 62 are electrically wired to the electric rear derailleur…However, the control device 12 could be provided with a wireless communication unit that wirelessly communicates with the signal controller 50 or directly communicates with the electric rear derailleur…”, i.e. the control device 12 with detecting members 61 and 62 and the signal controller is a wireless control communication device (see at least col 8, lines 9-22, Fig. 2). The Therefore the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
With respect to the dependent claims 3-10 and 21-22, the Applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 3-10 and 21-22 are not allowable. 

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuka (US9056651, hereinafter Tetsuka).
As to claim 1, Tetsuka teaches a wireless control system for a bicycle (Tetsuka, col 8, line 9-22 teaches a wireless control system for a bicycle), comprising: 
a switch device configured to move from a rest position, through a first actuation position, to a second actuation position (Tetsuka, col 6, lines 45-47 teaches operating member at rest position; col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; col 8, line 65-col 9, line 36 teaches operating member past switching position to a first detecting position); and 
a control unit comprising a control processor (See at least Tetsuka, col 3, lines 56-63 teaches control device with processor and communicating device; Fig. 2) configured to: 
generate a first signal responsive to movement of the switch device from the rest position to the first actuation position, the first signal configured to change a mode of a component of the bicycle (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; also see col 7, lines 10-20, Fig. 2); and 
Tetsuka, col 8, line 65-col 9, line 36 teaches operating member past switching position to a first detecting position and generating the first signal by the detecting member; also see Fig. 2);
wherein the first signal is configured to change a wireless control communication device from a rest mode to a ready mode (Tetsuka, col 8, lines 9-22 teaches control device 12 could be provided with a wireless communication unit the wirelessly communicates with the signal controller 50 or directly communicates with the electric rear derailleur, i.e. the control device 12 with detecting members 61 and 62 and the signal controller is a wireless control communication device; col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member wake up; also see col 7, lines 10-20, Fig. 2 ).
As to claim 3, Tetsuka teaches the wireless control system of claim 1, wherein the second signal triggers the wireless control communication device to transmit an operation signal, the operation signal configured to trigger operation of an operation component of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur).
As to claim 4, Tetsuka teaches the wireless control system of claim 3, wherein the operation component is a gear changer (Tetsuka, col 9, lines 24-36 teaches a gear changer).
As to claim 6, Tetsuka teaches the wireless control system of claim 1, wherein the first signal is configured to change an operation communication device to a ready mode (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member are powered on).
As to claim 7, Tetsuka teaches the wireless control system of claim 6, wherein the second signal is an operation signal configured to trigger a shifting operation of a gear changer of the bicycle (Tetsuka, col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur).
As to claim 8, Tetsuka teaches the wireless control system of claim 7, wherein the gear changer comprises an operation processor configured to control the operation communication device of the gear changer to perform the shifting operation responsive to the second signal (Tetsuka, col 5, lines 49-50 teaches a rear shifting device with a control unit that controls rear shifting device in response to a shift control signal from the control device).
As to claim 9, Tetsuka teaches the wireless control system of claim 1, wherein the wireless control communication device configured to change from a rest mode to a ready mode responsive to the first signal and to change from the ready mode to a transmit mode responsive to the second signal (Tetsuka, col 8, lines 50-64 teaches operating member from rest position to a switching position and the switching member and detecting member are powered on; col 8, line 65-col 9, line 36 teaches operating member generating a signal by the detecting member and the signal can be an upshift signal to perform upshift movement in the rear derailleur; col 5, lines 49-59 teaches control device transmitting shift control signal to rear control unit; also see Fig. 2).
As to claim 10, Tetsuka teaches the wireless control system of claim 9, wherein the ready mode uses more energy than the rest mode (Tetsuka, col 7, lines 56-63 teaches ready mode uses less energy than rest mode) but less energy than the transmit mode from a power source of the wireless control system (Tetsuka, col 7, lines 46-56 teaches at when activated, the detecting member constantly monitors the operating member, i.e. in ready mode or transmitting mode; col 8, line 65-col 9, line 36 teaches a signal transmitted to control the rear derailleur, i.e. the signal transmitted to the rear derailleur add power consumed by the system which constantly monitors the operating member). 
As to claim 21, Tetsuka teaches the wireless control system of claim 3, wherein while in the ready mode, the wireless control communication device sends the anticipation signal to an operation component, causing a change in operation of the operation component of the bicycle (Tetsuka, col 8, lines 55-64 teaches in the power-on state, electricity passes through the first switching member SW1 to the first detecting member so that the magnet sensors 70 and 71 operate to sense when the first operating member has reached…, i.e. the magnetic sensor is an operation component that receives anticipation signal from the wireless communication device and start to be ready to sense the operating member positions).
As to claim 22, Tetsuka teaches the wireless control system of claim 21, wherein the operation component of the bicycle is changed to trigger listening (Tetsuka, col 8, lines 55-64 teaches the magnet sensors 70 and 71 operate to sense when the first operating member has reached…, i.e. the magnetic sensor is in triggered to monitor the operating member positions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US20160339986, hereinafter Jordan).
As to claim 5, Tetsuka teaches the wireless control system of claim 3. 
Tetsuka does not explicitly teach wherein the operation component is an adjustable suspension component.
	However, in the same field of endeavor, Jordan teaches the operation component is an adjustable suspension component (Jordan, para 0023 teaches the control system may be usable with suspension components in addition to gear changers or in the alternative to gear changer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the wireless control system taught by Tetsuka to include the operation component which is an adjustable suspension component as taught by Jordan to control an electrical device of the bicycle that allows electrical power to be conserved (Tetsuka, col 1, lines 24-30). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667